5 A.3d 1246 (2010)
204 N.J. 3
In the Matter of Sharon S. TERRELL, an Attorney at Law (Attorney No. XXXXXXXXX).
D-6 September Term 2010, 066954
Supreme Court of New Jersey.
September 27, 2010.

ORDER
The Disciplinary Review Board having filed with the Court pursuant to Rule 1:20-15(k) a recommendation that SHARON S. TERRELL of CHERRY HILL, who was admitted to the bar of this State in 1986, be suspended from the practice of law and compelled to pay a monetary sanction to the Disciplinary Oversight Commit tee for failure to comply with the determination of the District IV Fee Arbitration Commit tee in District Docket No. IV-2010-0004F, and good cause appearing;
It is ORDERED that SHARON S. TERRELL be temporarily suspended from the practice of law, effective October 27, 2010, and until respondent satisfies the award in respect of the District IV Fee Arbitration Commit tee in District Docket No. IV-2010-0004F and pays a sanction of $500 to the Disciplinary Oversight Committee; provided, however, this Order shall be vacated automatically if prior to the effective date of the suspension, the Disciplinary Review Board reports to the Court that respondent has satisfied all financial obligations under this Order; and it is further
ORDERED that if respondent seeks to be heard on this matter, she shall file with the Clerk of the Court within ten days of the file date of this Order a written request for the issuance of an Order to Show Cause; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20.